[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 60 
The doctrine recently declared in Hudson River Telephone Co. v. Watervliet T.  R.R. Co. (121 N.Y. 397), seems to us decisive of this appeal. To dissolve an injunction with the inevitable result of defeating plaintiff's remedy without a trial, we must be entirely satisfied that the case is one in which by settled adjudication the plaintiff, upon the facts stated, is not entitled to final relief. We cannot say that of this plaintiff's complaint in advance of a trial.
The grievance alleged and sought to be prevented is a proposed consolidation of two companies which it is claimed will be ruinous to the stockholders of one. And the grounds of resistance alleged are that the two corporations are not so similar as to come within the legislative provision, that the act itself is permissive merely and does not exclude the interference of the court to prevent a wrong and injustice, and that the law of 1884 is in some of its features unconstitutional. These are grave and serious questions. On this motion we ought not to decide them.
Whether the gas company and the electric light company are "similar," within the meaning of the statute when their modes of operation are different, and one is organized not merely to supply light but to manufacture and sell the apparatus for that purpose, is a question fairly open to discussion; and the other questions are too debatable to be decided on this motion.
The appeal should, therefore, be dismissed, with costs.
All concur.
Appeal dismissed. *Page 61